Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Robert J. Hanophy, a Justice of the Supreme Court, Queens County, from commencing trial in an underlying criminal action entitled People v Popal, pending under Queens County Indictment No. 2186/02.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Wright v Greenberg, 296 AD2d 463 [2002]). Under the circumstances of this case, the petitioner failed to demonstrate a clear legal right to the relief sought (see generally People v Giordano, 87 NY2d 441 [1995]). Altman, J.P., Goldstein, McGinity and H. Miller, JJ., concur.